Citation Nr: 1134940	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-11 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right heel and Achilles tendon surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1988 to October 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's claim for a rating in excess of 10 percent for a right heel disability.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim, as medical treatment records appear to be outstanding that are relevant to the adjudication of the Veteran's claim.  

Specifically, at his hearing before the Board in July 2011, the Veteran was asked if he was currently being treated for his right heel disability.  He stated that he mostly self-medicated, but he then stated that he had received treatment (and physical therapy) at Ft. Riley.  The Veteran also acknowledged that he had seen a podiatrist at Ft. Riley. 

The Veteran was asked if he had submitted the records from this treatment to which he replied that he had submitted them after the first appeal.  It is unclear what the Veteran meant by first appeal; however, a review of the claims file shows that the only post-service medical record from Ft. Riley is a summary letter from the chief of physical therapy dated in February 2009.  Unfortunately, none of the underlying treatment records supporting the physical therapist's letter appear to have been obtained.  There are also no records showing treatment by a podiatrist.

As such, the Board concludes that efforts to obtain treatment and physical therapy records from Ft. Riley should be made. 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran suggested that he may also have a heel spur and plantar fasciitis which is due to the service connected residuals of the right heel and Achilles surgery.  The Veteran should be scheduled for a VA examination to determine whether his service-connected disability causes an additional foot disorder.  If so, the additional foot disorder must be identified an its severity described.  In this respect, an examiner is need to state whether the residuals of the right heel and Achilles surgery is best described as moderate, moderately severe or severe.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any necessary permission, and then obtain any available medical records (including both physical therapy records and any other treatment records) from Ft. Riley for treatment of the Veteran since October 2007.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and current severity of the Veteran's service-connected right heel and Achilles Surgery.  The examiner should state whether any other foot disability, including a heel spur and/or plantar fasciitis, is related to the service-connected right heel and Achilles surgery.  The examiner should then state whether all residual disability due to the service-connected residuals of the right heel and Achilles surgery results in a moderate, moderately severe or severe foot impairment.  

The examiner should report all functional loss caused by the service-connected residuals of the right heel and Achilles surgery which is due to limited movement, pain, weakness, excess fatigability, incoordination or other factors such as weakened movement.  

The examiner should also state whether pain significantly limits functional ability during flare-ups or when the left heel/Achilles tendon is used repeatedly.  All limitation of function must be identified.  

A complete rationale must be provided for all findings made.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


